DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority to New Zealand Application 706864 filed April 9, 2015.

Status of Claims
This Office Action is responsive to the amendment filed on November 22, 2021. As directed by the amendment: Claims 1, 3-6, 8-10, 1218, 22, and 24-25 have been amended; claim 7 has been cancelled, and claims 26-27 have been added. Thus, claims 1-6, 8-18, and 21-27 are currently pending. 
Claims 1-2, 5-18, and 24-25 were previously rejected under 35 U.S.C. 103 as being unpatentable over Immel (U.S. Pub. No. 2011/0120456) in view of Tomono et al. (U.S. Pub. No. 2008/0223953) in view of Sheiman (U.S. Pub. No. 2009/0200397). Claims 3-4 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Low et al (U.S. Publication No. 2008/0156320). Claims 21-22 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 23 was previously indicated as being allowable over the prior art. 
Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Claim Interpretation
It is noted claim 1 recites the energizing chamber “holding a charge of the medication;”, ln 7 whereby the term “charge” is defined by Applicant’s specification as portion of medication from the 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Ryder on December 23, 2021.

The application has been amended as follows: 
Claim 1 currently recites "has a substantially constant charge of the medication", ln 21 shall now read --has a constant charge of the medication--.

Claim 9 currently recites "and has effect of minimizing condensation", ln 2-3 shall now read --and is configured to minimize condensation--. 

Claim 17 currently recites "oscillates to produce a pumping action to assist in creating the aerosol", ln 28 shall now read --oscillates to produce a micro-pumping action to assist in creating the aerosol--.

Claim 18 currently recites "resulting in oscillation of the mesh to produce a micro-pumping action with respect to the medication.", ln 4-5 shall now read --resulting in the oscillation of the mesh to produce the micro-pumping action with respect to the medication.--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Tomono et al. (U.S. Pub. No. 2008/0223953; hereinafter: “Tomono”) discloses a delivery device for medication comprising an ultrasonic energy generator (40; Fig. 1-5, 18, 22-26) that creates a tapered ultrasonic focal zone (Foc; Fig. 1, 3-5, 18, 22-26) of concentrated ultrasonic energy (¶¶ 0066-0080, 0111-0116); an ultrasonic energy transmission medium (Liq1; Fig. 1-5, 18, 22-26); a feeder chamber (10; Fig. 4); an energizing chamber (20; Fig. 1-5, 18, 22-26; ¶¶ 0053, 0057-0061) smaller than the feeder chamber (Fig. 4-5; ¶¶ 0053, 0057-0061), remote from the ultrasonic energy generator (Fig. 1-5, 18, 22-26; ¶¶ 0053-0080), and holding medication [Liq2 (Wa); Abstract; ¶ 0105 Fig. 1-5, 18, 22-26] at the tapered ultrasonic focal zone (¶¶ 0066-0080, 0271-0278; Fig. 1-5, 18, 22-26); and wherein when the device is activated: ultrasonic energy travels through the ultrasonic energy transmission medium towards the mesh (¶¶ 0084, 0087; Fig. 22-26); and the feeder chamber continuously fills the energizing chamber with the medication, until the feeder chamber has insufficient medication left to achieve this, so that there is a constant supply of the medication within the tapered ultrasonic focal zone that is energized and forced from the energizing chamber, and leave the apparatus (¶¶ 0043-0080, 0111-0116, 0271-0278).
Prior art of record Tomono fails to disclose or render obvious the delivery device for medication as a device for nasal delivery and wherein when the device is activated: the concave transducer causes ultrasonic energy to travel  through the ultrasonic energy transmission medium towards the mesh and create a tapered focal zone of concentrated ultrasonic energy within the energizing chamber such that the charge of the medication in the energizing chamber is energized and forced from the energizing chamber so as to contact the mesh to become an aerosol and leave the device by way of the nasal prong;, as recited in independent claims 1 and 17. Specifically, prior art of record Tomono fails to disclose or render obvious the delivery device for medication configured such that the medication is forced into contact with the mesh by the concentrated ultrasonic energy, thereby aerosolizing the medication. 
Furthermore, Prior art of record Tomono fails to disclose or render obvious the delivery device for medication as a device for nasal delivery and wherein the feeder chamber detachably cantilevers 
Prior art of record Immel (U.S. Pub. No. 2011/0120456), Sheiman (U.S. Pub. No. 2009/0200397), Low et al (U.S. Publication No. 2008/0156320), and Papania et al (U.S. Publication No. 2016/0058960) alone or in combination fail to remedy the deficiencies of Tomono. 
Therefore, independent claims 1, 17, and 23, and claims 2-6, 8-16, 18, 21-22, 24-27 by dependency are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785